

116 HR 2596 IH: Protecting Communities from New PFAS Act
U.S. House of Representatives
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2596IN THE HOUSE OF REPRESENTATIVESMay 8, 2019Ms. Kuster of New Hampshire (for herself and Mr. Pappas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Toxic Substances Control Act with respect to manufacturing and processing notices for
			 per- and polyfluoroalkyl substances, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Communities from New PFAS Act. 2.Manufacturing and processing notices for per- and polyfluoroalkyl substancesSection 5 of the Toxic Substances Control Act (15 U.S.C. 2604) is amended—
 (1)in subsection (h), by adding at the end the following:  (7)This subsection does not apply to any chemical substance that is a perfluoroalkyl or polyfluoroalkyl substance..
 (2)by adding at the end the following:  (j)Per- and polyfluoroalkyl substances (1)DeterminationAny chemical substance that is a perfluoroalkyl or polyfluoroalkyl substance for which a notice is submitted under subsection (a) shall be deemed to have been determined by the Administrator to present an unreasonable risk of injury to health or the environment under paragraph (3)(A) of such subsection.
 (2)OrderNotwithstanding subsection (a)(3)(A), for a chemical substance described in paragraph (1) of this subsection, the Administrator shall issue an order under subsection (f)(3) to prohibit the manufacture, processing, and distribution in commerce of such chemical substance..
			